                   Case 20-11570-LSS          Doc 257       Filed 08/03/20       Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:
                                                                  Chapter 11
    PYXUS INTERNATIONAL, INC., et al.,1                           Case No. 20-11570 (LSS)

              Debtors.                                            (Jointly Administered)



             NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

             PLEASE TAKE NOTICE that, pursuant to § 1109(b) of the United States Bankruptcy

Code, if applicable, and Rules 2002 and 9010(b) of the Bankruptcy Rules, the undersigned counsel

for Solana Holdings (“Solana Holdings”) hereby enters their appearance and such counsel hereby

requests that notice of all papers, including but not limited to orders, reports, pleadings, motions,

applications or petitions, requests, disclosure statements, answer and reply papers, and notice of

all hearings or other proceedings, whether transmitted by mail, hand-delivery, telephone,

telegraph, telex, facsimile or otherwise, relating to any issue which may be raised in the above-

captioned case be sent to:

    Margaret N. Rosenfeld, Esq.                              Steven L. Caponi, Esq. (No.3484)
    K&L Gates LLP                                            Matthew B. Goeller, Esq. (No. 6283)
    599 Lexington Avenue                                     K&L Gates LLP
    New York, NY 10022                                       600 N. King Street
    Tel: (212) 536-3900                                      Suite 901
    Fax: (212) 536-3901                                      Wilmington, DE 19801
    Email: margaret.rosenfeld@klgates.com                    Tel: (302) 416-7000
                                                             Fax: (302) 416-7020
                                                             Email: steven.caponi@klgates.com
                                                                     mathew.goeller@klgates.com



1
  The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
identification number are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
               Case 20-11570-LSS          Doc 257      Filed 08/03/20      Page 2 of 4




 Margaret R. Westbrook, Esq.                            Aaron S. Rothman, Esq.
 K&L Gates LLP                                          Sumner C. Fontaine, Esq.
 4350 Lassiter at North Hills Avenue                    K&L Gates LLP
 Suite 300                                              300 South Tryon Street
 Raleigh, NC 27609                                      Suite 1000
 Tel: (919) 743-7300                                    Charlotte, NC 28202
 Fax: (919) 743-7358                                    Tel: (704) 331-7400
 Email: margaret.westbrook@klgates.com                  Fax: (704) 331-7598
                                                        Email: aaron.rothman@klgates.com
                                                               sumner.fontaine@klgates.com

        PLEASE TAKE FURTHER NOTICE that this request includes not only the notices and

papers referred to in the Bankruptcy Rules and the Bankruptcy Code provisions specified above,

but also includes all orders and notices of any application, motion, petition, pleading, request,

complaint, or demand, whether formal or informal, whether written or oral, and whether

transmitted or conveyed by mail, courier service, hand-delivery, telephone, facsimile transmission,

electronically, or otherwise, that: affect or seek to affect in any way the rights or interests of Solana

Holdings, or any other party-in-interest in this proceeding; or require or prohibit, or seek to require

or prohibit, any act, delivery of any property, payment or other conduct by Solana Holdings or any

other party-in-interest.

        PLEASE TAKE FURTHER NOTICE that the foregoing simply constitutes a demand

and request for service and does not constitute consent to the jurisdiction of the Bankruptcy Court.

        PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

prior or later appearance, pleading, claim, or suit shall waive any right of Solana Holdings to (a)

have final orders in non-core matters entered only after de novo review by a District Court judge,

(b) trial by jury in any proceeding so triable in these cases or any case, controversy, or proceeding

related to this proceeding, (c) have the District Court withdraw the reference in any matter subject

to mandatory or discretionary withdrawal, or (d) any other rights, claims, actions, defenses, setoffs




                                                   2
             Case 20-11570-LSS       Doc 257     Filed 08/03/20    Page 3 of 4




or recoupments, under agreements, in law, in equity, or otherwise, all of which are expressly

reserved.

Dated: August 3, 2020                     K&L GATES LLP

                                           /s/ Steven L. Caponi
                                          Steven L. Caponi, Esq. (No. 3484)
                                          Matthew B. Goeller, Esq. (No. 6283)
                                          600 N. King Street, Suite 901
                                          Wilmington, DE 19801
                                          Tel: (302) 416-7000
                                          Fax: (302) 416-7020
                                          Email: steven.caponi@klgates.com
                                                   matthew.goeller@klgates.com

                                          Counsel for Solana Holdings




                                             3
             Case 20-11570-LSS        Doc 257    Filed 08/03/20    Page 4 of 4




                              CERTIFICATE OF SERVICE

       I, Steven L. Caponi, Esq., hereby certify that on August 3, 2020 I caused a copy of the

forgoing Notice of Appearance and Request for Service of Papers to be served on those persons

receiving notice through CM/ECF.

                                                         /s/ Steven L. Caponi
                                                         Steven L. Caponi, Esq. (No. 3484)
